Porter, J.
delivered the opinion of the court. In this case a writ of sequestration was obtained by Johnson & Ward, against Brandt & Foster, which, on motion of the defendants, the court discharged. An appeal was prayed from this decision, which was refused, and now on a rule served on the judge, requiring him to shew cause why a mandamus should not issue, to compel him to allow said appeal as prayed for, he has assigned, as a reason why he did not grant it that there had not yet been rendered any definitive judgment in the cause from which an appeal would lie.
We are of opinion, that this is not a good reason, and that the plaintiffs have a right to have a revision of that judgment here. This court has already decided in several cases, but particularly in that of Prampin vs. Andry, 4 Martin, 315. That, whenever the judgment or decree, in the court below, occasioned a grievance irreparable, it was one against which this court ought to relieve, and that such a case was proper for an appeal. Here the order quashing or discharging the writ of seq*302uestration, if improperly made, might forever have deprived the plaintiff of obtaining that, which was perhaps the very object that induced him to commence suit. It is clearly therefore, within the principle which the court has established in the case before cited. Let the mandamus issue.